              Case 2:20-cv-00753-RSL Document 3 Filed 12/02/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     RACHELLE DAHL,                         )
 8                                          )               No. C20-753RSL
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO SHOW CAUSE
10   PETERSON ENTERPRISES, INC. dba         )
     VALLEY EMPIRE COLLECTION,              )
11                                          )
                           Defendant.       )
12   _______________________________________)
13                This matter comes before the Court sua sponte. The Complaint in the above-
14   captioned matter was filed on May 20, 2020. To date, service of the summons and complaint
15   has not been made on defendant as required by Fed. R. Civ. P. 4(m). Plaintiff is hereby
16   ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file a
17   responsive brief no later than December 18, 2020. The Clerk of court shall note this Order to
18   Show Cause on the Court’s calendar for December 18, 2020.
19
                  DATED this 2nd day of December, 2020.
20
21
22
                                                            A
23                                                          Robert S. Lasnik
                                                            United States District Judge
24
25
26

     ORDER TO SHOW CAUSE
